Citation Nr: 0906375	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's discharge from service under other than 
honorable conditions is a bar to VA benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1975 to 
September 1980 (although he was AWOL from December 31, 1978 
to January 3, 1979 and from February 6, 1979 until July 15, 
1980).

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran joined the Navy in 1975 and was discharged from 
service under other than honorable conditions in 1980 after 
having gone AWOL for approximately 18 months.  The Veteran 
contends that three events occurred during service which were 
traumatic and which provided a compelling reason for his 
going AWOL and he therefore should not be barred from VA 
benefits based on the character of his discharge.

The three events that the Veteran has reported are a fire on 
board his ship, U.S.S. Independence, in approximately July 
1977, being sexually assaulted approximately 10 days after 
the fire in either July or August 1977; and witnessing the 
murder of a fellow sailor/friend in January 1978.

The evidentiary timeline, as constructed from various 
statements, military personnel records, and service treatment 
records, appears as follows: the Veteran was assigned to the 
U.S.S. Independence in late 1976 while the ship was dry-
docked.  The ship left on a voyage at sea at some point in 
the spring of 1977.  The Veteran reported that a fire broke 
out near a munitions room in late July 1977 and the ship's 
crew was ordered to general quarters.  The Veteran recalled 
being terrified that the ship was going to blow up (although 
it is unclear whether he was aware of the potential 
ramifications of the fire at the time the incident was 
occurring).  The Veteran testified that approximately 10 days 
after the fire in either July or August 1977, while still at 
sea, he was attacked by at least two sailors who allegedly 
threw a blanket over him, tied a belt around him, dragged him 
into a room, and reportedly raped him multiple times.  
However, the Veteran indicated that he did not tell anyone 
about this incident for nearly 30 years, until he confided in 
his representative in approximately April 2007, fearing 
retribution against him if people thought he was a 
homosexual.

Following that incident, the Veteran testified that he began 
having problems being on the ship.  It is noted that the 
Veteran's enlisted performance ratings generally declined on 
ratings done on July 31, 1977 from ratings that were assigned 
in July 1976 (although it is unclear whether these later 
ratings were issued before or after the sexual assault was 
alleged to have taken place).  

The Veteran sought psychiatric treatment in September 6, 1977 
where he was noted to be having difficulty coping with sea 
duty.  The medical officer stated that the Veteran voiced a 
number of disjointed symptoms, all which pointed to his 
difficulty handling sea duty; and the Veteran requested to 
leave the service, or at least be transferred off sea duty.  
The medical officer found the Veteran to be a bit 
manipulative and histrionic, and diagnosed him with an 
immature personality with mild to moderate situational 
anxiety.  The medical officer concluded that the Veteran 
should return to CONUS with the ship, then be reevaluated and 
considered for administrative separation.

The Veteran's enlisted performance ratings generally declined 
again from what was assigned in July 1977 when he was next 
evaluated on September 14, 1977; and he was also punished 
that day for possession of hashish.  The Veteran sought 
additional psychiatric treatment later in September 1977, 
indicating that he could not take it anymore.  It was noted 
that the Veteran was also speaking to the chaplain and master 
chief.

In October 1977, the Veteran's ship returned to the United 
States where repairs were made for approximately 14 months.  
In January 1978, the veteran's friend was murdered with a 
knife near the base, and the Veteran reports holding his 
friend as he died.  Nevertheless, the Veteran's enlisted 
performance ratings improved in April 1978.  The Veteran 
contends that he was better able to cope with his problems 
stemming from the alleged sexual assault while on land, which 
is why his ratings increased.

The Veteran reported that in December 1978 he was assigned to 
a 10 day cruise on the U.S.S. Independence, the very thought 
of which triggered memories of the alleged sexual assault, 
and he went AWOL for 4 days.  However, he testified that he 
was able to overcome his fears and he returned to the ship in 
time to participate in the training cruise.

The Veteran asserted that even the brief cruise was 
terrifying to him, and in January 1979 he wrote a letter to 
his family asking for help getting out of the Navy.  

The Veteran testified that after returning from the 10 day 
cruise, he was told that he was going to be sent on an even 
longer voyage to sea, which he reports prompted him to go 
AWOL for a second time from February 6, 1979 until July 15, 
1980 (when he was arrested and turned over to the military).

The Veteran reported that the fire occurred in July 1977, but 
no official record has been obtained describing the fire.  
This should be done, as this record is potentially important 
in establishing a timeline for the Veteran's alleged sexual 
assault.

Additionally, the regulations provide that VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than a veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
Evidence from sources other than a veteran's service records 
may corroborate a veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 
38 C.F.R. § 3.304(f).

While this case is not technically a claim for PTSD based on 
sexual assault, corroboration of the Veteran's allegation 
that he was sexually assaulted is of potential relevance to 
his claim.  As such, this language should be provided to him.

It is also noted that a VA medical opinion of record has not 
been obtained to assist the veteran in substantiating his 
claim.  This should also be done.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that 
notifies him of information and evidence 
necessary to substantiate his claim, what 
evidence, if any, he is to submit, and 
what evidence VA will obtain with respect 
to his claim.  In particular, the Veteran 
should be provided with the regulations of 
38 C.F.R. § 3.304(e) regarding types of 
evidence that may be used to support 
assertions of sexual assault.

2.  Obtain the deck logs, and/or any other 
relevant document(s), from the U.S.S. 
Independence from July and August 1977 
which would establish the actual date of 
the reported fire.

3.  Then, schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and any opinion offered should be 
supported by a full rationale.  The 
examiner should specifically review the 
Veteran's conduct in 1977 and 1978 and 
determine whether it was consistent with a 
person who was the victim of a sexual 
assault.  If the examiner concludes that 
the Veteran was a victim of a sexual 
assault, he/she should provide an opinion 
as to whether it is as likely as not (50 
percent or greater) that being sexually 
assaulted, in conjunction with the ship 
fire, triggered a psychiatric reaction in 
the Veteran that given his age, cultural 
background, educational level and 
judgmental maturity produced what he would 
perceive to be compelling circumstances to 
warrant his prolonged absence.  

4.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

